DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto US 2019/0310600.
Yamamoto discloses:
1.	A control device for a machine tool that performs a coordinated operation of at least one spindle for relatively rotating a cutting tool and a workpiece, and at least one feed axis for moving the cutting tool relative to the workpiece, and performs thread cutting while causing the cutting tool to perform a plurality of times a cutting-in process on the workpiece in a radial direction, the control device comprising:
an oscillating operation execution determination unit that determines whether to execute an oscillating operation that causes the cutting tool to oscillate in the radial direction of the workpiece (e.g., [0020], Fig. 1 #102);
an oscillation command generation unit that generates an oscillation command of the oscillating operation based on a determination result by the oscillating operation execution determination unit (e.g., [0020], Fig. 1 #104); and
a control unit that superimposes the oscillation command on a position command of the feed axis to generate a drive command of the feed axis (e.g., [0020], Fig. 1 #108),
wherein the oscillating operation execution determination unit determines to intermittently execute the oscillating operation (e.g., [0020]), and
wherein the oscillation command generation unit generates an oscillation command so that a non-oscillating cutting portion of a present cutting-in operation includes a portion 24 at which oscillating cutting was performed in a previous cutting-in operation, or so that an oscillating cutting portion of the present cutting-in operation includes a portion at which non-oscillating cutting was performed in the previous cutting-in operation (e.g., [0056]: “As shown in FIG. 3, the cutting-in uninvolving oscillation along the fourth path is performed so as to include a part already machined in the cutting-in involving oscillation along the first path”).
2.	The control device for the machine tool according to claim 1, wherein the oscillating operation execution determination unit determines execution of an oscillating operation so as to perform oscillating cutting, in a present cutting-in operation, at a position different from a portion at which oscillating cutting was performed in a previous cutting-in operation (e.g., Fig. 9).  
3.	The control device for the machine tool according to claim 1, further comprising an oscillation condition calculation unit that calculates a condition of an oscillating operation to be outputted to the oscillation command generation unit based on at least one of a machining program, a machining parameter, and a feedback value from the machine tool, wherein the oscillation condition calculation unit changes an interval of the oscillating operation (e.g., [0070]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Abe et al. JP 2001-150201 (“Abe”).
Yamamoto does not explicitly disclose the features of claims 4 and 5.
Abe (in combination with Yamamoto) discloses:
4.	The control device for the machine tool according to claim 3, wherein the oscillation condition calculation unit changes the interval of the oscillating operation between25 different machining passes (e.g., Fig. 5, Fig. 2, Fig. 5 depicts changing the interval/frequency within the same machining pass.  Fig. 2 depicts multiple machining passes.  Therefore, Abe discloses the ability to change the interval/frequency between different machining passes).  
5.	The control device for the machine tool according to claim 3, wherein the oscillation condition calculation unit changes the interval of the oscillating operation within a same machining pass (e.g., Fig. 5).  
It would have been obvious to one havening ordinary skill in the art at the time the invention was filed to modify Yamamoto with Abe in order to increase the versatility of the machining operation of Yamamoto by accounting for different machining conditions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Mann et al. US 2011/0066277 (“Mann”).
Yamamoto does not explicitly disclose the features of claim 6.
Mann (in combination with Yamamoto) discloses:
6.	The control device for the machine tool according to claim 3, wherein the oscillation condition calculation unit changes the interval of the oscillating operation in accordance with a diameter of the workpiece (e.g. Fig. 4, [0073]).
It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamamoto with Mann in order in order to satisfy system constraints, as taught by Mann (e.g., [0073]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner further notes that the features depicted in Fig. 4 for example are not disclosed by the prior art of record.  However, these features are not currently required by the language of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/08/22